Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 16-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I and group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/20.
Applicant’s election without traverse of group II in the reply filed on 09/08/20 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mingfa Chen (CN104794629, here after Chen), further in view of Kazuko Sugimoto et al (Japanese Patent: 2008-213242, here after Sugimoto).
Claim 11 is rejected. Chen teaches a method for (mass) producing a forgery-proof marking [abstract], comprising:

applying at least two ink droplets of ink to the main surface of the object in supersaturated(because it is applied by ink jet printer) form,
distributing the at least two ink droplets, as long as the ink droplets have not dried (wet), via an air nozzle such that the at least two ink droplets partially flow into each other in an arbitrary manner and the at least two ink droplets partially blend together to form a distributed imprint [fig. 19, page 14, 3rd paragraph, page 30 paragraphs 6-7],
drying the distributed imprint[page 8 last 2 paragraphs]. Chen teaches the ink comprising various color particles [page 14 paragraph 3], but does not teach two ink droplets of different colored ink. Sugimoto teaches a method of producing a forgery-proof marking [0001], and teaches applying at least two droplets with different color ink, and forming color mixture blend [0020]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Chen and have the droplets of ink in different color, because it would add security features.
Claim 13 is rejected as Chen teaches wherein applying an ink droplet to the main surface of the object in supersaturated form comprises applying at least two ink droplets comprises applying the at least two ink droplets at a spacing from each other[fig. 19 shows some of the dots are spaced and blend ].
Claim 14 is rejected. Chen teaches applying at least two ink droplets comprises applying the at least two ink droplets in at least a partially overlapping manner [fig. 19 shows some of the dots are overlapped and blend, also look at fig. 4a].

Claim 20 is rejected as Chen teaches ink has glitter particles (gold plated or silver plated particles) [page 12 lines 16-18].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mingfa Chen (CN104794629, here after Chen), Kazuko Sugimoto et al (Japanese Patent: 2008-213242, here after Sugimoto), further in view of Ronaldus J. J. Boot et al(U. S. Patent Application: 2011/0050812, here after Boot).
Claim 12 is rejected. Chen teaches applying air (wind) with a nozzle to powder (droplets), but does not teach the nozzle is rotating. Boot teaches method of printing droplets on a substrate by fluid jet (ink jet), and teaches applying air flow to droplets with a nozzle, where the nozzle is rotating to have control on deflecting (distributing) droplet [0016, 0019, 0020]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of forgery-proof marking as Chen and Sugimoto teach where the air nozzle is rotating, because it helps to have control on moving the droplets on surface.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mingfa Chen (CN104794629, here after Chen), Kazuko Sugimoto et al (Japanese Patent: 2008-213242, here after Sugimoto), further in view of Claudio Selva (WO 2015/186098, here after Selva).
Claim 15 is rejected. Chen teaches applying in by jet printing, but not air brush.
Selva teaches making security code by printing ink with jet printer or air brush [page 2], Therefore it would have been obvious to one of ordinary skill in the art at the time of the .
Response to Arguments
Applicant's arguments filed 04/06/21 have been fully considered but they are not persuasive. The applicant argument that Scmitt-Lewen does not teach at least two ink droplets of different color is not persuasive, as Sugimoto teaches ink droplets of different color (see claim rejection above).  
Applicant’s arguments, see Remarks, filed 04/06/21, with respect to the rejection(s) of claim 12 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boot et al (see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712